Citation Nr: 1428128	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hand disability, claimed as residuals of frostbite in both hands, to include chilblains or pernio and vasculitis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the November 2009 rating decision, the RO found that new and material evidence had been received to reopen an earlier final denial of a claim of entitlement to service connection for frostbite but denied the claim on the merits.  The Veteran appealed this denial to the Board and, in December 2012, the Board reopened the claim and remanded it for further development and adjudication on the merits.  Following development and readjudication, the case was returned to the Board.  In May 2013, the Board again remanded this claim for further development.  Following the requested development, the case was again returned to the Board.  In September 2013, the Board solicited an opinion from the Veterans Health Administration (VHA).  This opinion was obtained in March 2014, and the case has been returned to the Board for adjudication.

The Board has recharacterized the claim as listed above to more accurately reflect the disability for which service connection is being granted.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has a current bilateral hand disability that is etiologically related to his in-service frostbite.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability, claimed as residuals of frostbite in both hands, to include chilblains or pernio and vasculitis, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for a bilateral hand disability, claimed as residuals of frostbite in both hands, to include chilblains or pernio and vasculitis, any error by VA in complying with the requirements of VCAA is moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for a bilateral hand disability, which he contends developed as a result of his in-service frostbite.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records reflect that he was treated for first and second degree frostbite to the hands in February 1963.  He again sought treatment for "definite coldness & hyperhidrosis" of the bilateral hands in October 1963 and for "redness, coldness, and tingling of skin" in December 1963.  He was repeatedly placed on physical profile to limit his exposure to the cold.

VA has obtained medical opinions dated in September 2009 and January 2013 (with a June 2013 addendum), and a March 2014 VHA opinion, that are pertinent to this claim.  Briefly, the September 2009 VA examination report diagnosed paresthesia of both hands with cold sensitivity and "questionable residual frostbite versus peripheral vascular disease versus diabetes."  The examiner was unable to provide an etiology opinion without resort to mere speculation as to whether this disability was a direct result of frostbite in service.  

The January 2013 VA examination report found no evidence of Raynaud's phenomenon and found that the Veteran's nerve-related conditions were related to atherosclerosis, stenosis, and brachial artery occlusion.  He did not identify any current residuals of frostbite and did not discuss the Veteran's ongoing complaints of cold sensitivity and pain since service.  

The June 2013 addendum to the January 2013 opinion noted that there was a correlation of underlying diabetes making a person more susceptible to frostbite, but that the converse was not true.  The examiner found that the Veteran had vasculitis, or arteriolar narrowing, as a result of his cold exposure.  The examiner opined that neither the neural nor the arteriolar pathological changes were similar to residuals of frostbite or diabetes mellitus.  The examiner did not discuss the Veteran's ongoing complaints of cold sensitivity and pain since service and did not discuss whether frostbite had caused or aggravated degenerative changes of the distal interphalangeal (DIP) joints.  

The VHA expert was asked whether it was at least as likely as not that the Veteran has current vascular, neurological, and/or orthopedic residuals of in-service frostbite to the hands and fingers, to include DIP joint arthritis and/or paresthesia with cold sensitivity.  The examiner found that, while it is true that the Veteran had frostbite from cold exposure in 1963, "the worsening of symptoms, with worsening in cold weather, implies that there is a current ongoing disease process that may not have yet been diagnosed or treated."  The examiner noted the possibility that the Veteran may have chilblains or pernio, describing this disability as "a tissue injury that occurs when a predisposed individual is exposed to cold and humidity."  The examiner also noted that "[c]hilblains may be idiopathic but may also be a manifestation of a serious medical condition that needs to be investigated."  The examiner further noted that a "history of chilblains is suggestive of a connective tissue disease (SLE - discoid type)."   The examiner suggested further testing be performed to establish or rule out such a diagnosis.  The examiner stated the following:

If a diagnosis of chilblains is positive with a connective tissue disease such as SLE, this would explain why the signs and symptoms are so prevalent and causing the patient ongoing problems.  If the diagnosis of pernio is negated, then you can blame the original incident of frostbite and his contributing diabetes mellitus for all of his problems.

The examiner also found that it is not at least as likely as not that the Veteran's in-service episodes of frostbite aggravated or accelerated the disease changes caused by diabetes, vascular disease, and or arthritis of the DIP joints.  The examiner noted that the reverse relationship is true, and that diabetic neuropathy has worsened or exacerbated the symptoms of the pernio.  The examiner further noted that, if the Veteran has SLE, this may have exacerbated the chilblains signs and symptoms.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the above opinions to be highly probative.  The September 2009 examiner is a nurse, while the January 2013 and March 2014 experts are physicians; all of the examiners in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Board notes that the September 2009 opinion neither supports nor refutes the Veteran's claim, as the examiner was unable to render an opinion without resort to speculation.  The January 2013 opinion with June 2013 addendum and the March 2014 opinion both support the Veteran's claim, even though they suggest different diagnoses.  The June 2013 addendum found that the Veteran had vasculitis, or arteriolar narrowing, as a result of his cold exposure.  The March 2014 opinion suspected that the Veteran had chilblains or pernio, which occurred with the Veteran's exposure to cold and humidity.  The examiner opined that, if the Veteran does not have chilblains or pernio, his disability is due to "the original incident of frostbite and his contributing diabetes mellitus."  Either way, the March 2014 VA examiner is attributing the Veteran's current bilateral hand disability to his in-service frostbite.  If the Veteran has chilblains or pernio, the examiner has asserted that this is a result of his cold exposure.  If not, then his current bilateral hand disability is at least partially related to his in-service frostbite.

The Board finds that the evidence in favor of service connection is at least as probative as the evidence against it.  In granting service connection, the Board acknowledges that it does not have a single, specific diagnosis for the Veteran's current bilateral hand disability.  Given, however, that multiple of the leading possibilities that have been proposed by the competent medical experts in this case have all been linked to the Veteran's service, the Board finds that the essential question of whether the Veteran has a current bilateral hand disability that is linked to service may be resolved in his favor and that a determination of the proper diagnosis may be made during the disability evaluation and rating process.  

The Board will thus grant service connection for a bilateral hand disability, claimed as residuals of frostbite in both hands, to include chilblains or pernio and vasculitis.  


ORDER

Entitlement to service connection for a bilateral hand disability, claimed as residuals of frostbite in both hands, to include chilblains or pernio and vasculitis, is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


